Motion Granted and Order filed June 21, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00268-CV
                                    ____________

                             MICHAEL SCOTT, Appellant

                                            V.

                      OFFICER WILLIAM MORGAN, Appellee


                   On Appeal from the 434th Judicial District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 08-DCV-163306


                                       ORDER

       The clerk’s record was filed April 9, 2012. Appellant’s brief was due May, 9,
2012. Appellant filed a motion for extension of time to file his brief due to problems
receiving law books. The motion does not contain a request for supplementation of the
record. The court granted appellant’s extension until June 11, 2012.

       On June 11, 2012, appellant filed a second motion for extension of time to file his
brief. As good cause, appellant stated that he is waiting for a supplemental clerk’s record
to be filed. In addition, appellant filed a request for a ruling on his motion to supplement
the clerk’s record. This court has not received a request for supplementation and has not
ordered a supplemental clerk’s record. Appellant’s request for a ruling is denied as moot.
      We GRANT appellant’s request for an extension of time to file his brief.
Appellant’s brief shall be due on or before July 20, 2012. No further extensions will be
considered absent exceptional circumstances.



                                  PER CURIAM